                                         Case 3:20-cv-03045-MMC Document 22 Filed 07/14/20 Page 1 of 10




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MICHAEL GEARY WILSON,                            Case No. 20-cv-03045-MMC
                                  8                    Plaintiff,
                                                                                          ORDER GRANTING PLAINTIFF'S
                                  9               v.                                      APPLICATION TO PROCEED IN
                                                                                          FORMA PAUPERIS; DISMISSING
                                  10     LEIGH LAW GROUP, P.C, (LLG), et al.,             COMPLAINT; VACATING CASE
                                                                                          MANAGEMENT CONFERENCE
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are plaintiff Michael Geary Wilson’s (“Wilson”) complaint and
                                  14   application to proceed in forma pauperis, both filed May 4, 2020. Having read and
                                  15   considered plaintiff’s filings, the Court rules as follows.
                                  16           Based on the information provided in plaintiff’s application to proceed in forma
                                  17   pauperis, the Court finds plaintiff lacks funds to pay the filing fee, and, accordingly, said
                                  18   application is hereby GRANTED.
                                  19           Where, as here, a party proceeds in forma pauperis, the district court, pursuant to
                                  20   28 U.S.C. § 1915(e)(2), must dismiss the complaint if the plaintiff “fails to state a claim on
                                  21   which relief may be granted” or the action is “frivolous and malicious.” See 28 U.S.C.
                                  22   § 1915(e)(2)(B). The Court thus turns to the question of whether the complaint “state[s] a
                                  23   claim on which relief may be granted.” See id.1
                                  24                                              BACKGROUND
                                  25          Plaintiff alleges he is an “indigent” citizen of California “with disabilities.” (See
                                  26
                                  27          On June 23, 2020, defendant Mount Diablo Unified School District filed a “Motion
                                              1

                                       Requesting Plaintiff Be Deemed a Vexatious Litigant and Ordered to Post Security.”
                                  28   Defendant’s motion is not before the Court at this time.
                                         Case 3:20-cv-03045-MMC Document 22 Filed 07/14/20 Page 2 of 10




                                  1    Compl., filed May 4, 2020, at ¶ 3.) The defendants named in the complaint can be

                                  2    categorized as follows: (1) individuals and entities named as defendants in Wilson v. Mt.

                                  3    Diablo Unified School District, Case No. 3:19-cv-3441-MMC (hereinafter, "Wilson I"), a

                                  4    prior action filed by plaintiff;2 (2) attorneys, who although not named as defendants in

                                  5    Wilson I, are either a partner or associate at a law firm named as a defendant therein;3

                                  6    (3) the attorneys and law firms that represented the defendants named in Wilson I

                                  7    (hereinafter, collectively, “attorney defendants”);4 and (4) certain board members and one

                                  8    employee of the Mount Diablo Unified School District (hereinafter, “Mount Diablo”).5

                                  9           The gravamen of the instant complaint is that, in Wilson I, the attorney defendants

                                  10   engaged in litigation misconduct in the course of responding to a motion to amend filed

                                  11   by plaintiff.6 In particular, plaintiff alleges, the attorney defendants “mislabeled,” as

                                  12   “oppositions” instead of “motions to dismiss” (see id. at ¶ 60), the four documents they
Northern District of California
 United States District Court




                                  13   filed in response to his motion, allegedly in order to deprive plaintiff of an additional week

                                  14   within which to respond. See Civil L.R. 7-3. Plaintiff further alleges the oppositions

                                  15   contained “many fraudulent and deceitful statements” (see id. at ¶ 66) and that three of

                                  16

                                  17          2
                                               The defendants comprising the first group are Leigh Law Group, P.C.; Mount
                                  18   Diablo Unified School District; Atinskon, Andelson, Loya, Ruud & Romo; Fagen,
                                       Friedman & Fulfrost, LLP; Mandy Gina Leigh; Damien Berkes Troutman; Elizabeth Ann
                                  19   Estes; Christine Anell Huntoon; and Roy Albert Combs.
                                              3
                                  20            The defendants comprising the second group are Peter Kirk Fagen, Howard Jay
                                       Fulfrost, and Seth Nathaniel Eckstein.
                                  21          4
                                               The defendants comprising the third group are Jay Toivo Jambeck; Kevin
                                  22   Ellsworth Gilbert; Alison Paige Buchanan; Jonathan Robert Rizzardi; Orbach, Huff,
                                       Suarez & Henderson LLP; Hoge, Fenton, Jones, & Appel, Inc.; and Long & Levitt, LLP.
                                  23          5
                                              The defendants comprising the fourth group are Debra Mason, Cherise Khaund,
                                  24   Joanne Durkee, Brian Lawrence, and Linda Mayo, and Robert Anthony Martinez.

                                  25
                                              6
                                               Although the complaint refers to the above motion as “my 3/19/2020 document
                                       with my 3/19/2020 FAC attached thereto” (see id. at 39), the Court hereby takes judicial
                                  26   notice of said filing, which is titled “Wilson’s Request to Add New Causes of Action and
                                       New Defendants to His First Amended Complaint” (see Wilson v. Mt. Diablo Unified
                                  27   School District, et al., No. 3:19-cv-3441-MMC (N.D. Cal.), Doc. No. 75); see also Reyn's
                                       Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n. 6 (9th Cir. 2006) (holding courts
                                  28   “may take judicial notice of court filings and other matters of public record”).

                                                                                      2
                                         Case 3:20-cv-03045-MMC Document 22 Filed 07/14/20 Page 3 of 10




                                  1    the four were not served in accordance with various procedural rules. As to the

                                  2    remaining opposition, plaintiff alleges, service was “intentionally” delayed by

                                  3    “approximately eight days” (see id. ¶ 55), causing him to receive it “a day after” his

                                  4    deadline to respond (see id. ¶ 85), and the proof of service contained false statements.

                                  5    According to plaintiff, all of the above actions were taken in order to deprive him of his

                                  6    rights “to respond to this Court” and to “due process of law in this Court about the

                                  7    requests contained [in said documents].” (See id. ¶ 56.)

                                  8           Based on the above allegations, plaintiff asserts the following seven federal

                                  9    Claims for Relief and four state law Claims for Relief: (1) “Fraud in Obtaining Orders,” (2)

                                  10   “Deprivation of Rights (42 U.S.C. § 1983),” (3) ) “Conspiracy to Obstruct Justice in

                                  11   Federal Courts (42 U.S.C. § 1985(2), First Clause),” (4) “Conspiracy to Injure Person or

                                  12   Property for Enforcing Equal Protection (42 U.S.C. § 1985(2)),” (5) “Conspiracy/Acts to
Northern District of California
 United States District Court




                                  13   Deprive Protected Persons of Equal Protection/Privileges & Immunities (42 U.S.C.

                                  14   § 1985(3)),” (6) “Failure to Prevent Violations of 42 U.S.C. § 1985 (42 U.S.C. § 1986),”

                                  15   (7) “Monell Liability for Deprivation of Rights (42 U.S.C. § 1983),” (8) “Abuse of Process,”

                                  16   (9) “Intentional Infliction of Emotional Distress,” (10) “Negligence,” and (11) “Negligent

                                  17   Hiring, Supervision, or Retention of Employee.”7

                                  18                                           DISCUSSION

                                  19   A. Federal Claims

                                  20          1. Claim I

                                  21          Although the basis for plaintiff’s first Claim, “Fraud in Obtaining Orders,” is unclear,

                                  22   the Court construes it as a claim for relief from final judgment or order under Rule 60 of

                                  23
                                              7
                                  24           The First, Third through Sixth, and Eighth through Tenth Claims for Relief are
                                       brought against all defendants. The Second Claim for Relief is brought against all
                                  25   defendants except Mount Diablo. The Seventh Claim for Relief is brought solely against
                                       Mount Diablo. The Eleventh Claim for Relief is brought against “all supervising
                                  26   defendants” (see id. at ¶ 166), which the Court construes as all defendants alleged to
                                       have “supervisory authority” (see, e.g., id. at ¶ 12), namely, Jay Toivo Jambeck, Mandy
                                  27   Gina Leigh, Robert Anthony Martinez, Debra Mason, Cherise Khaund, Joanne Durkee,
                                       Brian Lawrence, Linda Mayo, Peter Kirk Fagen, Howard Jay Fulfrost, Roy Albert Combs,
                                  28   Mount Diablo, and Atkinson, Andelson, Loya, Ruud & Romo.

                                                                                     3
                                         Case 3:20-cv-03045-MMC Document 22 Filed 07/14/20 Page 4 of 10




                                  1    the Federal Rules of Civil Procedure, pursuant to which a district court may set aside a

                                  2    “final” order or judgment on a number of grounds, including “fraud (whether previously

                                  3    called intrinsic or extrinsic), misrepresentation, or misconduct by an opposing party.” See

                                  4    Fed. R. Civ. P. 60(b).

                                  5           “Rule 60(b) is typically applied through a noticed motion in the underlying action,”

                                  6    but “a party may bring an independent action in equity to set aside a judgment.” See

                                  7    U.S. Care, Inc. v. Pioneer Life Ins. Co. of Illinois, 244 F. Supp. 2d 1057, 1061 (C.D. Cal.

                                  8    2002). To state such a claim, “a plaintiff's allegations must satisfy the following

                                  9    requirements of a suit in equity: (1) the plaintiff has a meritorious claim or defense, (2) the

                                  10   plaintiff is diligent and not at fault, (3) there is a lack of alternative remedy, and (4) the

                                  11   judgment is manifestly unconscionable.” See id. at 1062. An independent action to set

                                  12   aside a final judgment or order is available “only to prevent a grave miscarriage of
Northern District of California
 United States District Court




                                  13   justice.” See U.S. v. Beggerly, 524 U.S. 38, 46 (1998).

                                  14          Here, plaintiff’s claim is based on his allegation that defendants’ litigation conduct

                                  15   in Wilson I prevented him from “timely and/or adequately responding” to their oppositions

                                  16   to his motion to amend. (See Compl. at ¶ 96.) A review of the docket in Wilson I,

                                  17   however, shows plaintiff filed a timely, consolidated reply to three of defendants’

                                  18   oppositions.8 As to the fourth opposition, which plaintiff alleges he received after his

                                  19   deadline to reply had already passed, the docket in Wilson I shows that, three days after

                                  20   said deadline, plaintiff filed a document titled “Ex Parte Application to Refer Jay Toivo

                                  21   Jambeck . . . to Proper Authorities for Felony Perjury, Misdemeanor Deceit & Collusion, &

                                  22   Other Wrongdoing.” (See Wilson v. Mt. Diablo Unified School District, et al., No. 3:19-cv-

                                  23   3441-MMC (N.D. Cal.), Doc. No. 87.)9

                                  24

                                  25
                                              8
                                               Plaintiff’s reply, which was ordered sealed, was filed April 24, 2020, and the
                                       redacted version, which is the version in the public record, was filed subsequently. (See
                                  26   Wilson v. Mt. Diablo Unified School District, et al., No. 3:19-cv-3441-MMC (N.D. Cal.),
                                       Doc. No. 85).
                                  27          9
                                               By order filed May 4, 2020, the Application was denied. (See Wilson v. Mt.
                                  28   Diablo Unified School District, et al., No. 3:19-cv-3441-MMC (N.D. Cal.), Doc. No. 91.)

                                                                                       4
                                         Case 3:20-cv-03045-MMC Document 22 Filed 07/14/20 Page 5 of 10




                                  1           In both of the above-referenced responses,10 plaintiff raised the arguments that

                                  2    form the basis of the instant complaint, specifically, that defendants’ oppositions

                                  3    contained fraudulent statements and were mislabeled as “oppositions” instead of

                                  4    “motions to dismiss,” that service of the fourth opposition was intentionally delayed, and

                                  5    that the proof of service for said opposition contained fraudulent statements. Moreover,

                                  6    the docket in Wilson I shows that, by order filed June 25, 2020, the Court granted

                                  7    plaintiff’s motion to amend. Although, by that same order, the Court, pursuant to 28

                                  8    U.S.C. § 1915(e)(2), sua sponte dismissed the amended complaint, it did so on a ground

                                  9    not raised in any of the oppositions to plaintiff’s motion to amend, specifically, that all of

                                  10   the claims alleged therein were already alleged in Wilson v. Mt. Diablo Unified School

                                  11   District, et al., No. 3:20-cv-3368-MMC (“Wilson II”), a separate action pending before this

                                  12   Court. (See Wilson v. Mt. Diablo Unified School District, et al., No. 3:19-cv-3441-MMC
Northern District of California
 United States District Court




                                  13   (N.D. Cal.), Doc. No. 100; see also id., Doc. No. 101 (Judgment).)

                                  14          Under such circumstances, the Court finds plaintiff cannot meet the “demanding

                                  15   standard” for relief from a final judgment or order. See Beggerly, 524 U.S. at 46. First, at

                                  16   the time plaintiff filed the instant action, May 4, 2020, there was no “final” order or

                                  17   judgment in Wilson I. See Fed. R. Civ. P. 60(b). Second, the order and judgment of

                                  18   dismissal that ultimately issued were, as noted, not based on any ground advanced by

                                  19   defendants in their oppositions to plaintiff’s motion to amend. Consequently, any

                                  20   allegedly fraudulent statements contained in defendants’ oppositions, and any alleged

                                  21   procedural violations committed in connection therewith, had no bearing on the ruling the

                                  22   Court issued as to plaintiff’s amended complaint.

                                  23          In short, plaintiff has failed to allege any facts showing the order of dismissal and

                                  24   judgment in Wilson I are “manifestly unconscionable,” see Pioneer Life Ins. Co. of Illinois,

                                  25   244 F. Supp. 2d at 1062, nor has plaintiff otherwise demonstrated a need to prevent a

                                  26
                                              10
                                  27              The Court hereby takes judicial notice of said filings, as well as all other court
                                       filings referenced herein. See Reyn's Pasta Bella, LLC, 442 F.3d at 746 n. 6 (holding
                                  28   courts “may take judicial notice of court filings and other matters of public record”).

                                                                                      5
                                         Case 3:20-cv-03045-MMC Document 22 Filed 07/14/20 Page 6 of 10




                                  1    “grave miscarriage of justice,” see Beggerly, 524 U.S. at 46.

                                  2           Accordingly, plaintiff’s First Claim for Relief will be dismissed. Further, in light of

                                  3    the record in Wilson I set forth above, the Court finds amendment would be futile, and,

                                  4    consequently, such dismissal will be without leave to amend.

                                  5           2. Claims II through VII

                                  6                  a. Noerr-Pennington Doctrine

                                  7           Plaintiff’s remaining federal claims, which he brings pursuant to 42 U.S.C. § 1983

                                  8    (“Section 1983”), 42 U.S.C. § 1985 (“Section 1985”), and 42 U.S.C. § 1986 (“Section

                                  9    1986”), are barred by the Noerr-Pennington doctrine.

                                  10           “The Noerr-Pennington doctrine derives from the First Amendment’s guarantee of

                                  11   ‘the right of the people . . . to petition the Government for a redress of grievances.’” See

                                  12   Sosa v. DIRECTV, Inc., 437 F.3d 923, 929 (9th Cir. 2006) (quoting U.S. Const. Amend.
Northern District of California
 United States District Court




                                  13   I). Under the doctrine, “those who petition any department of the government for redress

                                  14   are generally immune from statutory liability for their petitioning conduct,” including

                                  15   litigation activity. See id. The Noerr-Pennington doctrine provides immunity to

                                  16   governmental entities, see Kearney v. Foley & Lardner, LLP, 590 F.3d 638, 645 (9th Cir.

                                  17   2009), and, in the litigation context, it protects “the defendants in the original case, [as

                                  18   well as] their employees, law firms and lawyers,” see Freeman v. Lasky, Haas & Cohler,

                                  19   410 F.3d 1180, 1186 (9th Cir. 2005). To determine whether a defendant is entitled to

                                  20   immunity under the Noerr-Pennington doctrine, courts “(1) identify whether the lawsuit

                                  21   imposes a burden on petitioning rights, (2) decide whether the alleged activities constitute

                                  22   protected petitioning activity, and (3) analyze whether the statutes at issue may be

                                  23   construed to preclude that burden on the protected petitioning activity.” See Kearney,

                                  24   590 F.3d at 644.

                                  25          Here, as discussed above, plaintiff’s claims are entirely based on defendants’

                                  26   litigation conduct in Wilson I, specifically, defendants’ characterizing, as “oppositions”

                                  27   rather than “motions to dismiss,” the documents they filed in response to plaintiff’s motion

                                  28   to amend, the allegedly fraudulent statements made in those oppositions and in one of
                                                                                      6
                                         Case 3:20-cv-03045-MMC Document 22 Filed 07/14/20 Page 7 of 10




                                  1    the proofs of service, and the manner in which those oppositions were served on plaintiff.

                                  2    Consequently, the “success of [the instant] lawsuit would constitute a burden on

                                  3    [defendants’] petitioning rights.” See id. at 645; see also Williams v. Jones & Jones

                                  4    Mgmt. Grp., Inc., No. 14-cv-2179-MMM, 2015 WL 349443, at *9 (C.D. Cal. Jan. 23, 2015)

                                  5    (holding lawsuit challenging allegedly fraudulent statements in special motion to strike

                                  6    and appellate briefing burdened defendant’s petitioning rights). Next, defendants’ filing of

                                  7    oppositions constitutes protected petitioning activity, see Freeman, 410 F.3d at 1184

                                  8    (holding “Noerr-Pennington immunity . . . appl[ies] to defensive pleadings”), and

                                  9    defendants’ serving said documents and filing proofs of service are protected as “conduct

                                  10   incidental” to such petitioning, see id.; see also Warren v. Reid, No. 10-cv-3146-SBA,

                                  11   2010 WL 4694924, at *7 (N.D. Cal. Nov. 8, 2010) (holding filing of allegedly “false and

                                  12   perjured” proofs of service is protected conduct under Noerr-Pennington doctrine).
Northern District of California
 United States District Court




                                  13   Lastly, the Noerr-Pennington doctrine provides immunity where, as here, claims are

                                  14   brought under Sections 1983, 1985 and 1986. See, e.g., Manistee Town Center v. City

                                  15   of Glendale, 227 F.3d 1090, 1092 (9th Cir.2000) (applying Noerr–Pennington doctrine to

                                  16   Section 1983 claim); Williams, 2015 WL 349443, at *9–11 (applying Noerr–Pennington

                                  17   doctrine to claims brought under Sections 1983, 1985, and 1986).

                                  18          The Court recognizes that a “sham” exception to the Noerr-Pennington doctrine

                                  19   exists. See Eastern R.R. Presidents Conference v. Noerr Motor Freight, Inc., 365 U.S.

                                  20   127, 144 (1961) (holding petitioning conduct not protected under Noerr-Pennington if

                                  21   “ostensibly directed toward influencing governmental action” but in fact “a mere sham”).

                                  22   As discussed below, however, plaintiff’s claims do not fall within it.

                                  23          In the Ninth Circuit, petitioning activity may qualify as a sham in one of three ways,

                                  24   see Kottle v. Northwest Kidney Ctrs., 146 F.3d 1056, 1060 (9th Cir. 1998), only two of

                                  25   which are applicable where, as here, the protected petitioning activity is defensive

                                  26   litigation conduct.11 In particular, defensive petitioning activity constitutes a sham (1)

                                  27

                                  28          11
                                                   The third applies where the petitioning activity is “the filing of a series of
                                                                                       7
                                         Case 3:20-cv-03045-MMC Document 22 Filed 07/14/20 Page 8 of 10




                                  1    where it is “objectively baseless” and “the defense as a whole [is] a concealed attempt to

                                  2    interfere with the plaintiff's business relations,” see Freeman, 410 F.3d at 1185 (internal

                                  3    quotation and citation omitted), or (2) where “a party’s knowing fraud upon, or its

                                  4    intentional misrepresentations to, the court deprive the litigation of its legitimacy,” see

                                  5    Kottle, 146 F.3d at 1060.

                                  6           With regard to the first such exception, litigation activity is considered objectively

                                  7    baseless only where “no reasonable litigant could realistically expect success on the

                                  8    merits.” See Prof'l Real Estate Inv'rs, Inc. v. Columbia Pictures Indus., Inc., 508 U.S. 49,

                                  9    60 (1993); see also White v. Lee, 227 F.3d 1214, 1232 (9th Cir. 2000) (characterizing

                                  10   finding under first exception as “a result we would reach only with great reluctance”;

                                  11   noting such finding deprives litigant of “the ordinary protections afforded by the First

                                  12   Amendment”).
Northern District of California
 United States District Court




                                  13          Here, as noted above, plaintiff alleges defendants’ oppositions contained “many

                                  14   fraudulent and deceitful statements.” (See Compl. at ¶ 66) Specifically, according to

                                  15   plaintiff, the oppositions (1) mischaracterized some of the facts underlying Wilson I; (2)

                                  16   selectively and misleadingly quoted from certain documents; (3) improperly argued that

                                  17   res judicata barred his claims, that he should be classified as a vexatious litigant, and that

                                  18   the facts he added to his amended complaint were known to him when he filed his initial

                                  19   complaint; and (4) misstated aspects of the law regarding amendment of pleadings, the

                                  20   elements of three of plaintiff’s fifteen claims, and the statute of limitations codified under

                                  21   California Code of Civil Procedure Section 340.6. (See id. at ¶ 66.)

                                  22          Such allegations, however, do not establish that “no reasonable litigant could

                                  23   realistically expect success on the merits” of defendants’ oppositions. See Prof'l Real

                                  24   Estate Inv'rs, Inc., 580 U.S. at 60. Rather, a review of the oppositions shows that, on the

                                  25   whole, they raised reasonable arguments against plaintiff’s requested amendment.

                                  26   Although, as noted above, the Court in Wilson I granted plaintiff’s motion to amend over

                                  27

                                  28   lawsuits.” See Kottle, 146 F.3d at 1060.

                                                                                      8
                                         Case 3:20-cv-03045-MMC Document 22 Filed 07/14/20 Page 9 of 10




                                  1    defendants’ oppositions, “the fact that a litigant loses his case does not show that his

                                  2    lawsuit was objectively baseless for purposes of Noerr-Pennington immunity.” See

                                  3    White, 227 F.3d at 1232; see also Prof'l Real Estate Inv'rs, Inc., 580 U.S. at 60 n.5

                                  4    (holding “court[s] must resist the understandable temptation to engage in post hoc

                                  5    reasoning by concluding that an ultimately unsuccessful [filing] must have been

                                  6    unreasonable or without foundation” (internal quotation and citation omitted)). In sum,

                                  7    the Court finds defendants’ oppositions contained “enough objective merit . . . to cover

                                  8    [them], and the conduct incidental to [them], with the Noerr-Pennington cloak.” See

                                  9    Freeman, 410 F.3d at 1185.

                                  10          With regard to the second exception, although, as noted above, plaintiff alleges

                                  11   the defendants made fraudulent statements in their oppositions, such asserted conduct

                                  12   did not “deprive the litigation of its legitimacy, see Kottle, 146 F.3d at 1060, as plaintiff, in
Northern District of California
 United States District Court




                                  13   his reply brief, identified the allegedly fraudulent statements (see Wilson v. Mt. Diablo

                                  14   Unified School District, et al., No. 3:19-cv-3441-MMC (N.D. Cal.), Doc. No. 85 at 3:4-

                                  15   5:13, 7:13-9:27) and raised the argument that defendants’ oppositions were “deceitful

                                  16   overall” (see id. at 3:4); see also Ungureanu v. A. Teichert & Son, No. 11-cv-0316-LKK,

                                  17   2012 WL 1108831, at *9 (E.D. Cal. Apr. 2, 2012) (holding alleged misrepresentations did

                                  18   not deprive litigation of legitimacy where such misrepresentations “came to light during

                                  19   that litigation”). Moreover, as also noted above, the Court granted plaintiff’s motion to

                                  20   amend, and, although the Court dismissed plaintiff’s amended complaint, such dismissal

                                  21   was not based on any argument raised in defendants’ oppositions. Consequently, any

                                  22   alleged fraud by defendants did not form the basis of the Court’s rulings in Wilson I and

                                  23   could not have deprived that litigation of its legitimacy.

                                  24          Accordingly, plaintiff’s Second through Seventh Claims for Relief will be dismissed.

                                  25   Further, in light of the record in Wilson I set forth above, the Court finds amendment

                                  26   would be futile, and, consequently, such dismissal will be without leave to amend.12

                                  27

                                  28          On June 26, 2020, plaintiff filed a document titled “Wilson’s Notice of His Intent
                                              12

                                       to Amend His 5/1/2020 [sic] Complaint,” in which he states he plans to amend the instant
                                                                                   9
                                        Case 3:20-cv-03045-MMC Document 22 Filed 07/14/20 Page 10 of 10




                                  1    B. State Law Claims

                                  2           The Court's jurisdiction over plaintiff's state law claims, i.e., the Eighth through

                                  3    Eleventh Claims for Relief, is supplemental in nature. See 28 U.S.C. § 1367(a). Where a

                                  4    district court "has dismissed all claims over which it has original jurisdiction," such court

                                  5    may decline to exercise supplemental jurisdiction over the remaining state law claims.

                                  6    See 28 U.S.C. § 1367(c)(3). In this instance, as the case remains at the pleading stage,

                                  7    and there are no apparent considerations weighing in favor of retaining jurisdiction over

                                  8    the state law claims, the Court finds it appropriate to decline to exercise supplemental

                                  9    jurisdiction over the state law claims.

                                  10          Accordingly, plaintiff’s state law claims will be dismissed without prejudice under

                                  11   28 U.S.C. § 1367(c).

                                  12                                             CONCLUSION
Northern District of California
 United States District Court




                                  13          For the reasons stated above:

                                  14          1. Plaintiff’s federal claims are hereby DISMISSED with prejudice.

                                  15          2. Plaintiff’s state law claims are hereby DISMISSED without prejudice to refiling in

                                  16   state court.

                                  17          3. In light of the above, the Case Management Conference currently scheduled

                                  18   for August 4, 2020, is hereby VACATED.

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: July 14, 2020
                                                                                                 MAXINE M. CHESNEY
                                  22                                                             United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27   complaint to add additional claims. As Wilson appears to acknowledge, however, the
                                       claims he would add are already alleged in another complaint filed in federal court,
                                  28   specifically, Wilson v. County of Contra Costa, No. 20-cv-4160-WHA.

                                                                                     10
